DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/25/2022 has been entered.  Claims 1-26 have been canceled.  Claims 27-46 are pending in the application.  Claims 27-36 and 42-46 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen (US2014/0315004) in view of Kumar (Phytochemical screening and corrosion inhibitive behavior of Pterolobium hexapetalum and Celosia argentea plant extracts on mild steel in industrial water medium), or Ghazouani (Antioxidant activity and effect of quince pulp extract on the corrosion of C-steel in 1M HCl), or Salhi (Chemical composition, antioxidant and anticorrosive activities of Thymus Algeriensis), for the reasons recited in the prior office action and restated below, wherein it is again noted that Kinlen clearly teaches the use of a steady state chronoamperometry testing protocol utilizing a copper rotating disk electrode to predict corrosion inhibition characteristics of a corrosion resistant candidate material for use in a corrosion resistant polyurethane formulation, with higher efficiency percentages indicating better corrosion performance, and the secondary references provide motivation to utilize a DPPH assay 
along with electrochemical testing such as a steady state chronoamperometry test as in the claimed invention, with a clear teaching and/or suggestion of percentages greater than 80% for each test indicating a “viable” candidate material.
As discussed in the prior office action, Kinlen discloses systems, compositions, and methods for corrosion inhibition wherein the corrosion inhibition systems include coated substrates, coating materials and corrosion inhibition compounds, wherein the coating materials (20) may include and/or be any suitable material that may coat, cover, and/or encapsulate the substrate such as resins or carriers (22) like polyurethane (Paragraphs 0022 and 0151); and the coating material (20) includes corrosion inhibiting compounds (10) that may be chemically synthesized or may be isolated or extracted from a plant (Paragraphs 0030-0034) and include at least two corrosion inhibitor groups (12) that may be selected for inhibition of oxidation or reduction reactions using electrochemical methods such as rotating disk voltammetry and/or cyclic voltammetry (Paragraphs 0076-0077), particularly copper rotating disk voltammetry (Entire document, particularly Abstract; Paragraphs 0018, Example 18, and above cited paragraphs).  Kinlen discloses a method of producing a corrosion inhibition coating material by selecting a corrosion inhibition compound, selecting a carrier, and then mixing the compound and carrier to produce the corrosion inhibition coating material as generally shown in Fig. 4, wherein Kinlen specifically discloses that the corrosion inhibitor groups (12) may be selected for inhibition of oxidation or reduction reactions using electrochemical methods, in general, such as the above referenced rotating disk voltammetry and/or cyclic voltammetry, reciting that the “results of these methods are indicators of whether a candidate compound would be a suitable corrosion inhibitor group 12 and/or a suitable dissociated corrosion inhibitor group 16 that may be utilized in corrosion inhibition compounds 10 and/or corrosion inhibition systems 8” (Paragraph 0076).  Kinlen discloses that inhibitor efficiency may be used to select potential corrosion inhibitor groups as discussed in Paragraph 0077, wherein for example, several synthesized inhibitors were evaluated using steady state copper rotating disk voltammetry to determine their inhibitor efficiency values wherein higher efficiency percentages indicate better corrosion performance (Paragraphs 0076-0078).  Kinlen also discloses that additionally or alternatively, potential corrosion inhibitor groups may be evaluated with linear sweep voltammetry (LSV) measured at steady state, and/or evaluated with chronoamperometry wherein the current at equilibrium is indicative of the ability of the inhibitor to inhibit the oxygen reduction reaction, and/or evaluated with multielectrode electrochemical tests (Paragraphs 0078-0080).  
Hence, with regards to the claimed invention as recited in instant claim 37, Kinlen discloses a method of predicting corrosion inhibition characteristics of a corrosion resistant candidate material in a polyurethane-containing corrosion resistant formulation on a substrate material, comprising the steps of performing a plurality of corrosion inhibition testing protocols on a plurality of candidate materials to determine a suitable candidate compound, selecting a corrosion inhibiting compound based upon the test results, and combining the selected candidate compound or corrosion inhibiting compound with a carrier or coating material such as a polyurethane, e.g. a polyurethane-containing formulation, to form an anti-corrosion formulation, e.g. a polyurethane-containing anti-corrosion formulation as in the instantly claimed invention, wherein the testing protocols include performing a steady state chronoamperometry testing protocol employing a copper rotating disk electrode as in the instantly claimed invention, and determining a corrosion inhibition efficiency percentage for said plurality of candidate materials based on the steady state chronoamperometry testing, and although Kinlen discloses that corrosion inhibiting compounds may be isolated or extracted from a plant thereby clearly teaching and/or suggesting that candidate materials may comprise an extract derived from a plant as in the instantly claimed invention and that additional testing protocols (in addition to the steady state chronoamperometry test) may be conducted to determine the ability of the candidate materials to inhibit the oxygen reduction reaction, e.g. antioxidant properties, Kinlen does not disclose that the additional testing protocols include a diphenylpicrylhydrazyl (DPPH) radical scavenging assay, wherein a DPPH inhibition value is determined from the assay and correlated to the inhibition efficiency percentage as in the instantly claimed invention wherein both the inhibition value and the inhibition efficiency percentage are greater than 80% as recited in instant claim 37.
However, it is well known in the art that a DPPH radical scavenging assay is a conventional method of determining the antioxidant properties of a compound and particularly utilized in investigating the corrosion inhibiting potential of plant extracts in conjunction with electrochemical testing methods as evidenced by Kumar, or Ghazouani, or Salhi.  More particularly, Kumar discloses testing plant extracts for their corrosion inhibitive behavior utilizing a number of testing protocols including various electrochemical techniques such as electrochemical impedance spectroscopy (EIS) and potentiodynamic polarization measurements to determine inhibition efficiency, IE(%), as well as obtaining antioxidant activity measurements utilizing a DPPH radical scavenging assay, wherein the DPPH assay results reported in terms of IC50 (the minimum concentration capable of inhibiting 50% of the initial concentration of DPPH) are correlated with the IE(%) obtained by the electrochemical techniques with the values increasing with increasing concentration and several examples exhibiting IE% values of about 77% (e.g. close to 80%) at concentrations that would suggest a DPPH value of greater than 80% based upon the IC50 values thereof (Entire document, particularly Abstract, Sections 2.1, 2.2.1-2.2.4, 3. Results and discussion, and 4. Conclusions).  Similarly, Ghazouani and Salhi also investigate the antioxidant and corrosion inhibiting properties of plant extracts, i.e. quince pulp extract and Thymus Algeriensis, respectively, utilizing a DPPH radical scavenging assay to determine the antioxidant activity in conjunction with potentiodynamic polarization and EIS techniques to determine the inhibition efficiency with results for both being greater than 80% and increasing with increasing concentration (Ghazouani: Entire document, particularly Abstract, Materials and methods on pages 7466-7468, Results and Discussion, and Conclusion; Salhi: Entire document, particularly Abstract, Sections 2.2, 2.6, 2.8, 3 and Conclusion). Specifically, Ghazouani discloses that the quince extract exhibited a strong antioxidant potential with an inhibition percentage of 87% and values of inhibition efficiency that increase with inhibitor concentration reaching a maximum value of 88% at a test concentration of 0.5 g/L, for a ratio thereof of close to 1:1 (as in instant claim 38, Abstract); while Salhi discloses that the aqueous extract of T. algeriensis (TAE) exhibited an increase in radical scavenging activity with increasing amount of extract with a test sample at 100µg/mL exhibiting 83.9% scavenging ability and inhibition efficiency also increasing with increasing extract concentration with values at the lowest test concentration of 0.25g/l exhibiting an inhibition efficiency of 88.9% for the polarization test and 85.8% for EIS, which also provides a ratio of close to 1:1 (as in instant claim 38; Tables 3, 5, and 6).
Hence, it would have been obvious to one having ordinary skill in the art to incorporate a DPPH radical scavenging assay testing protocol into the candidate selection process of the invention taught by Kinlen as an additional testing protocol to determine antioxidant activity along with any of the electrochemical testing method(s) disclosed by Kinlen for determining inhibition efficiency as in the teachings of Kumar or Ghazouani or Salhi, and then “correlating” the DPPH results with the IE%, e.g. with higher percentages (→100%) indicating better corrosion resistance, to select a candidate material or plant extract as a suitable or “viable” corrosion inhibitor for use in the polyurethane coating material taught by Kinlen that has both excellent antioxidant properties, e.g. greater than 80% (or →100%), and corrosion inhibition properties, e.g. greater than 80% (or →100%), as taught and/or suggested by Kumar or Ghazouani or Salhi, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way, thereby rendering the claimed invention as recited in instant claims 37-38 obvious over the teachings of Kinlen in view of Kumar or Ghazouani or Salhi.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kinlen in view of Kumar or Ghazouani or Salhi, as applied above to claims 37-38, and in further view of Junior (Evaluation of Antioxidant Activity and Inhibition of Corrosion by Brazilian Plant Extracts and Constituents), or Raja (Natural products as corrosion inhibitor for metals in corrosive media – A review), or Alaneme (Corrosion Inhibition Behaviour of Biden Pilosa Extract on Aluminum Matrix Composites in 1M HCL Solution), or Yoshida (JP2006-233322), or Chaubey (Corrosion inhibition performance of different bark extracts on aluminium in alkaline solution), for the reasons recited in the prior office action and restated below.
The teachings of Kinlen in view of Kumar, Ghazouani, or Salhi are discussed in detail above and although Kinlen discloses that corrosion inhibiting compounds may be isolated or extracted from a plant such that the testing and selection of a suitable candidate material from a plurality of plant extracts as in instant claims 37-38 would have been obvious to one skilled in the art, particularly in light of Kumar, Ghazouani, or Salhi as discussed above, the cited references do not teach that the candidate materials to be tested comprise an extract derived from a plant species consisting of at least one of Annona crassiflora; Inga (sp.); Mangifera indica; Annona squamosa; Taraxacum officinale; Bidens pilosa; Plantago major; Chamomilla recutita; Solidago chilensis; and combinations thereof as recited in instant claim 39, or more narrowly, Annona crassiflora; Annona squamosa; Mangifera indica; Bidens pilosa; and combinations thereof as recited in instant claim 40.  However, similar to the teachings of Kumar, Ghazouani, or Salhi as discussed above, Junior discloses a method of evaluating “the ability of phenolic and amino compounds contained in extracts from plants…of inhibiting corrosion and its correlation with antiradical activity” (Abstract) to determine or “predict” the effectiveness of various plant extracts as natural corrosion inhibitors for use in corrosion inhibiting formulations for metals, wherein Junior investigates a plurality of plant extracts including Mangifera indica (as in instant claims 39 and 40) by performing a plurality of corrosion inhibiting testing protocols on the plurality of plant extracts including performing a DPPH radical scavenging assay to determine antioxidant activity reported in terms of IC50 and performing corrosion tests including potentiodynamic linear polarization and IES to determine inhibition efficiency percentages, with several samples having an inhibition efficiency of greater than 80% at concentrations that based upon the IC50 values would also provide a DPPH value of greater than 80%, particularly an inhibition efficiency of the Mangifera indica extract of 76.30% based upon EIS (Experimental, Sections 2.3 and 2.6; Section 3. Results and Discussion).  
Further, Raja discloses the use of various natural products as corrosion inhibitors for metal and metal alloys including extracts of Annona Squamosa, Chamomile (Chamomilla recutita) and Mango (Mangifera indica) peels (as in instant claims 39-40; Entire document, particularly Section 2) and also discloses that the plant extracts are rich sources of ingredients which have very high inhibition efficiency with 98% efficiency achieved in some reports (Abstract; Conclusion); while Alaneme discloses an extract of Biden Pilosa (Bidens Pilosa as in instant claims 39-40) as a corrosion inhibitor wherein the extract contains tannins and flavonoids (polyphenol compounds), and the inhibition efficiency thereof based on weight loss increases with increasing concentration of Biden pilosa extract with the highest concentration of 0.5 g/l providing about 70% inhibition efficiency at 313K (Entire document, particularly Abstract, Section 2.2.2 and Section 3); and Yoshida also discloses the use of an extract of Bidens pilosa (as in instant claims 39-40), wherein the extract can be obtained from the entire plant and can be added to a coating or paint (Paragraph 0006), in a concentration of 0.02 to 10 mass% to be applied to a metal surface to provide rust prevention or corrosion inhibiting properties (Entire document, particularly Abstract; Paragraphs 0004, 0007-0008, and 0012-0014, Examples); and lastly, Chaubey shows the effect of different bark extracts including Mangifera indica (as in instant claims 39-40) which comprises Mangiferin, a polyphenol compound, as a major constituent on the corrosion behavior of aluminum alloy wherein the inhibition performance was studied by using gravimetric, potentiodynamic polarization and electrochemical impedance spectroscopy measurements showing an increase in inhibition efficiency with increasing concentration with a concentration of 0.6 g/L of Mangifera indica extract providing an inhibition efficiency of 75.2% from the gravimetric test, 79.1% from the potentiodynamic polarization test of 79.1%, and 72% from the electrochemical impedance spectroscopy test (Entire document, particularly Abstract; Section 3).  
Hence, it would have been obvious to one having ordinary skill in the art to utilize an extract from any of the plants species disclosed by Junior, Raja, Alaneme, Yoshida, or Chaubey that are known to provide some degree of corrosion inhibition properties including high corrosion inhibition efficiency percentages, reading upon the plant species of instant claims 39-40, as the candidate material(s) and/or corrosion inhibiting compound(s) extracted from a plant in the invention taught by Kinlen in view of Kumar, Ghazouani, or Salhi, utilizing routine experimentation including performing steady state chronoamperometry testing as in Kinlen and DPPH assay as in Kumar, Ghazouani, Salhi, or Junior, to determine the optimum plant extract and concentration to provide the desired corrosion inhibition properties for a particular end use of the coating composition taught by Kinlen, thereby rendering instant claims 39-40 obvious over the teachings of Kinlen in view of Kumar, Ghazouani, or Salhi, and in further view of Junior, Raja, Alaneme, Yoshida, or Chaubey given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to instant claim 41, Kinlen discloses that the corrosion inhibition compound may be added at a final weight percent of less than 10%, 5%, 2%, 1%, 0.5%, 0.2%, 0.1%, 0.05%, 0.02%,or 0.01%, and/or at a final weight percent of greater than 0.001%, 0.01%, 0.02%, 0.05%, 0.1%, 0.2%, 0.5%, or 1% (Paragraph 0023), thereby reading upon and/or rendering obvious the claimed concentration range of instant claim 41 given that a prima facie case of obviousness exist where ranges overlap, and hence the claimed invention as recited in instant claim 41 would have been obvious over the teachings of Kinlen in view of Kumar, Ghazouani, or Salhi, and in further view of Junior, Raja, Alaneme, Yoshida, or Chaubey.
Response to Arguments
Applicants' arguments filed 5/25/2022 have been fully considered but they are not persuasive.  The Applicants first argue that “Claim 37 is currently amended to more particularly point out and distinctly claim that, which Applicants consider to be aspects of the disclosure” and that although the “Applicants do not believe that comment on the cited references is required”, the Applicants disagree with the Office’s alleged “conclusory” implication, allegedly without objective support, that if one particular corrosion inhibition testing method, e.g. DPPH, is known, “that this somehow renders the presently pending claims obvious, at least as currently amended” (see the paragraph bridging pages 9-10 through the paragraph bridging pages 10-11 of the response).  However, the Examiner first notes that although Claim 37 was amended to recite, “said plurality of corrosion inhibition testing protocols consisting of” on line 5, the claimed method of Claim 37 is not limited to the recited testing protocols given that the claim still recites, “said method comprising” on line 3.  As to Applicants’ arguments that the Office’s statements were allegedly conclusory in fashion and without objective support, the Examiner respectfully disagrees and maintains that a prima facie case of obviousness has been established given that it is prima facie obviousness to use a known technique to improve similar devices in the same way, and further, given that the number of testing protocols to determine corrosion inhibition properties is finite and includes a DPPH assay as evidenced and/or taught by Kumar, or Ghazouani, or Salhi, it would also have been prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
The Applicant argues that “even if there is a recognition in the field that there is a particular, and therefore singular, testing method for determining a selected compound’s corrosion inhibition, [allegedly] does not direct one skilled in the field to the presently claimed predictive methods whereby, a plurality of specified corrosion inhibition testing methods are performed on a plurality of candidate materials, with corrosion inhibition values obtained on a candidate material, and then correlating such values obtained to one another to not only determine, but also significantly increase the viability of a selected candidate material for inclusion into a polyurethane containing corrosion inhibition coating” (see first full paragraph on page 11); wherein Applicants’ arguments appear to emphasize the correlating step of the DPPH assay value and the corrosion inhibition efficiency percentage determined from the steady state chronoamperometry testing.  However, the Examiner respectfully disagrees given that it is clearly evident from all of the cited references including Kinlen as well as Kumar, or Ghazouani, or Salhi, that higher values or higher efficiency percentages correspond to better corrosion inhibition performance and thus, contrary to Applicants’ arguments, providing higher percentages for both testing protocols, e.g. of at least 80% as suggested by the prior art as providing effective properties, would have been prima facie obviousness to one skilled in the art and thus correlation therebetween, e.g. between two percentages that are each greater than 80% and can only be a maximum of 100% would in fact render the claimed about 1:1 or ±10% obvious to one skilled in the art before the effective filing date of the instant invention.
The Applicants argue that the “Office’s reasoning in finding ‘obviousness’ appears to be that, so long as a product has any corrosion inhibitive characteristics that can be measured by the two claimed protocols that appear in the presently pending method claims (but that do not appear together within any reference cited by the Office), the method is rendered obvious”, and that such reasoning is simply not the standard for establishing obviousness, referring to KSR International Co. v. Teleflex Inc. with respect to “some rational underpinning to support the legal conclusion of obviousness”, and MPEP §§2143, 2141, subsection III, with respect to the Office’s burden to establish a prima facie case of obviousness (see paragraph bridging pages 11-12).  However, the Examiner respectfully disagrees with the Applicants’ characterization of the Office’s reasoning and again notes that Kinlen clearly discloses the use of a steady state chronoamperometry testing protocol utilizing a copper rotating disk electrode to predict corrosion inhibition characteristics of a corrosion resistant candidate material for use in a corrosion resistant formulation such as a corrosion resistant formulation comprising a polyurethane, with higher efficiency percentages indicating better corrosion performance, and also clearly discloses that the corrosion inhibitor compounds may be obtained from plant extracts and that other testing protocols can additionally be utilized to evaluate or determine the ability of potential corrosion inhibitors to inhibit corrosion, e.g. to predict a selected candidate material as a “viable” corrosion inhibition compound for inclusion into the polyurethane-containing corrosion inhibition coating, and although Kinlen does not specifically recite the use of a DPPH assay, each of Kumar, or Ghazouani, or Salhi utilizes a DPPH assay to determine the antioxidant activity of selected candidate materials in combination with electrochemical testing protocols in investigating the corrosion inhibiting potential of plant extracts such that the Examiner maintains that the combination of a DPPH essay as an additional testing protocol with any of the electrochemical testing protocols taught by Kinlen in the method for predicting corrosion inhibition characteristics of a corrosion resistant candidate material in the corrosion resistant polyurethane formation on a substrate material as taught by Kinlen would have been obvious to one skilled in the art given again that it is prima facie obviousness to use a known technique to improve similar devices in the same way as discussed in the obviousness rejection, or for that matter, prima facie obviousness to simply substitute one known testing protocol for another testing protocol to obtain predictable results.
The Applicants also argue that “the Office has [allegedly] not explained or established ‘why’ the presently claimed predictive testing method that correlates the resultant data from specified and claimed multiple protocols would be obvious to one skilled in the field”, arguing that “[w]hile the Office lists separate corrosion inhibition techniques allegedly disclosed separately in cited references, the Office has not pointed to one instance showing, as presently claimed, correlating the results of the two claimed corrosion inhibition protocols to arrive at a correlated data point (a correlated ratio) for a particular candidate material” and that the “Office further has not shown obtaining a resultant correlated data point that, in fact, [allegedly] for the first time, allows a skilled practitioner to have a significantly heightened degree of certainty when predicting a candidate material’s successful use and incorporation into a corrosion inhibiting polyurethane coating” (see first full paragraph on page 12 of the response).  However, the Examiner respectfully disagrees and again notes that the use of a DPPH assay in combination with an electrochemical testing protocol is known in the art, wherein it is known that higher DPPH corrosion inhibition values and higher corrosion inhibition efficiency percentages are indicative of better corrosion inhibition properties and given that the Applicants have provided no clear showing of unexpected results or “significantly heightened degree of certainty” by selecting a DPPH assay in combination with the claimed steady state chronoamperometry testing as the electrochemical testing protocol, Applicants’ arguments are not persuasive.
The Applicant argues that the “presently claimed methods significantly increase a skilled practitioner’s ability to conclusively determine with confidence that a singular candidate material that is tested according to the claimed methods is more or less likely to perform well when incorporated into a polyurethane coating for the purpose of achieving superior corrosion inhibition” and that as “would be recognized by one skilled in the field, without significantly heightened confidence of success that the presently claimed methods afford, regarding a predicted successful candidate material, a skilled practitioner’s testing of potentially thousands of candidate materials would continue along an inefficient, time-consuming, and costly ‘trial an [sic] error’ approach” (see last paragraph on page 12 of the response).  However, the Examiner notes that the claimed method still requires a plurality of candidate materials to be tested in order to determine a “viable” corrosion inhibition compound, and given that one skilled in the art would readily understand that corrosion inhibition is also dependent upon the amount of corrosion inhibitor, the type of metal utilized as the substrate, and the corrosive environment, contrary to the Applicants’ arguments, the claimed invention still requires some degree of testing or “trial and error”.  Further, “correlating” the results of the testing protocols to select a material that provides a high percentage value for each testing protocol given that higher values provide better corrosion inhibition properties would not be anything unexpected or nonobvious, and given that the Applicants provide no evidence of criticality or unexpected results with respect to the claimed ratio of approximately 1:1 or ±10% over other ratios such as 1:1.25, e.g. 80/100 or the largest possible ratio with respect to values of 80% or greater (as suggested by the prior art) given that 100% is the maximum allowable percentage, Applicants’ arguments are not persuasive.
On pages 13-19, the Applicants appear to argue the references separately and specifically argue that the Office is using impermissible hindsight reasoning with respect to comparing and correlating the values of the different testing methods to establish a ratio, as well as a piecemeal approach to the prior art teachings, arguing again that none of the references, alone or in combination, discloses or suggests a predictive method, particularly as currently amended, taking specific issue with the Office’s use of the term “predict” in characterizing the teachings of Junior and requesting that the statement be stricken from the record (see page 17, second paragraph).  In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, in response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Hence, given again that Kinlen clearly teaches the use of a steady state chronoamperometry testing protocol utilizing a copper rotating disk electrode to predict corrosion inhibition characteristics of a corrosion resistant candidate material for use in a corrosion resistant polyurethane formulation, with higher efficiency percentages indicating better corrosion performance, and that the candidate material may be obtained from a plant extract and subjected to additional testing protocols to determine corrosion performance wherein the secondary references provide motivation to utilize a DPPH assay along with electrochemical testing, such as a steady state chronoamperometry test as in the claimed invention, with a clear teaching and/or suggestion of percentages greater than 80% for each testing protocol indicating better corrosion performance and thus a “viable” candidate material, Applicants’ arguments are not persuasive, particularly with regard to Applicants’ arguments that the Office’s position is allegedly based upon “unsupported assumptions, sua sponte, and without significantly more, necessarily result in mere, unsupported, conclusory statements [allegedly] falling far short of the Office’s burden in establishing a prima facie case of obviousness (see paragraph bridging pages 18-19).  Further, with respect to the teachings of Junior, given that Junior clearly discloses a method of evaluating the ability of phenolic and amino compounds contained in extracts from plants of inhibiting corrosion and its correlation with antiradical activity to determine the effectiveness of various plant extracts as natural corrosion inhibitors for use in corrosion inhibiting formulations for metals, the Examiner maintains that such method of determining the effectiveness of the various plant extracts as natural corrosion inhibitors is a “predictive” method when the term “predictive” (or predict) is taken in its broadest sense as would be interpreted by one having ordinary skill in the art in light of the instant specification, and hence contrary to Applicants’ request, the Examiner maintains said statement on the record.
Lastly, the Applicants argue that Yoshida allegedly would appear to teach away from the claimed invention given that Yoshida “appears to disclose that while species in the Bidens genus and the Aloe genus exhibited rust inhibitive properties, the plants and compounds tested [allegedly] did not possess the rust inhibitive properties”, arguing that thus, “one skilled in the field would only appreciate that Yoshida was employing a trial and error methodology of the type that the present application is trying to eliminate” and therefore “nowhere discloses or suggests (alone or in combination with any cited reference), the presently claimed successful predictive methods for obtaining a subset of candidate materials that, according to the presently claimed methods, [allegedly] accurately predict effective anti-corrosion candidate materials in a polyurethane coating” (see second full paragraph on page 19).  However, the Examiner respectfully disagrees given that the “other tested plants” and compounds of Example 1, which are tested under specific conditions for a time period of 30 days, are clearly outside of the invention taught by Yoshida while the Bidens pilosa extract and dry powder as recited in instant claim 39 clearly provide long term rust preventive effects, and given that the other tested plants that did not provide long term rust preventive effects as shown in the table of Paragraph 0016 do not appear to include any extracts from the claimed plant species of instant claim 39 and/or claim 40, the teachings of Yoshida do not teach away from the claimed invention and actually appears to provide a clear showing that routine experimentation can be utilized to determine or “predict” corrosion inhibition characteristics as would be the case for the “plurality of candidate materials” tested in the claimed invention in order to “predict” a viable corrosion inhibition compound for a particular end use.  Thus, Applicants’ arguments with respect to Yoshida are not persuasive.
Hence, in the absence of any clear showing of criticality and/or unexpected results or other evidence of secondary considerations, the Examiner maintains her position that the claimed invention would have been obvious over the cited prior art references for the reasons discussed in detail above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        August 10, 2022